The judgment of the court was pronounced, by
■Rost,-J.
This is a-suit upon a promissory note, against the defendant as maker.- He pleaded in compensation various open accounts against the plaintiffs, alleged to have been transferred to him. The court below disregarded the plea,, and gave judgment in favor of the plaintiffs for the whole amount claimed, and interest from the day of the protest.
There is no error in the judgment. The accounts set up by the defendant were not acknowledged, and could not be compensated with his note. The protest was in the usual form,,and the court did not err in admitting it in evidence.

Judgment affirmed.